United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                  Nos. 98-3313/3314
                                    ___________

Sara J. Meeler,                       *
                                      *
            Appellant/Cross-Appellee, *
                                      * Appeals from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas
Ozark Nursing Home, Inc.              *
                                      *     [UNPUBLISHED]
            Appellee/Cross-Appellant. *
                                ___________

                           Submitted: November 29, 1999

                                 Filed: December 29, 1999
                                     ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Sara J. Meeler appeals from the final judgment entered in the District Court1 for
the Western District of Arkansas upon a jury verdict for Ozark Nursing Home, Inc.
(Ozark), in Meeler’s employment discrimination suit, and Ozark cross-appeals from the
district court’s denial of its motion for attorney’s fees. For reversal, Meeler argues she
did not understand the district court’s evidentiary rulings, Ozark misrepresented

      1
       The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
evidence it presented at trial, the verdict was not supported by the evidence, and the
district court erred in appointing her counsel only to “assist” her at trial.

      Neither party has submitted a transcript of the trial. See Fed. R. App. P. 10(b).
Without a transcript, we cannot review whether the district court erred in admitting or
excluding evidence, whether Ozark made misrepresentations during trial, or whether
sufficient evidence supports the jury’s verdict. See Van Treese v. Blome, 7 F.3d 729,
729 (8th Cir. 1993) (per curiam) (review of district court’s factual findings was
foreclosed by appellant’s failure to provide transcript); Schmid v. United Bhd. of
Carpenters & Joiners, 827 F.2d 384, 385-86 (8th Cir. 1987) (per curiam) (pro se
appellant’s failure to order trial transcript precluded review of district court’s
evidentiary rulings and jury’s verdict), cert. denied, 484 U.S. 1071 (1988).

        We also cannot determine, without a transcript, whether the district court abused
its discretion in not awarding Ozark attorney’s fees. See Loggins v. Delo, 999 F.2d
364, 368 (8th Cir. 1993) (standard of review). We note that Ozark conceded in its
brief on appeal that, given the lack of a transcript of the trial, it would be appropriate
to affirm the district court's order denying its motion for attorney's fees. See Brief for
Appellee/Cross-Appellant at 20.

      We conclude the district court did not abuse its discretion in appointing Meeler
counsel only to assist her at trial. See Davis v. Scott, 94 F.3d 444, 447 (8th Cir. 1996)
(standard of review).

      Accordingly, we affirm in each appeal.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-